Citation Nr: 0820923	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral ankle 
disorder, bilateral hammertoes, and bilateral spurs of the 
feet, claimed as secondary to the service-connected ingrown 
toenails of both great toes.

3.  Entitlement to a rating in excess of 10 percent for 
surgical residuals of ingrown toenails of both great toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2002, April 2002 
and October 2002 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  

By history, this case was before the Board in February 2004 
and remanded for additional development and re-adjudication.  

In September 2005, the Board granted service connection for 
residuals of asbestos exposure; reopened and denied the claim 
of service connection for hearing loss; denied service 
connection for bilateral ankle disorder, bilateral hammertoes 
and bilateral spurs of the feet, as secondary to the service-
connected ingrown toenails of both great toes; and remanded 
the issue of an increased rating for ingrown toenail of both 
great toes.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 order, the Court granted a Joint Motion to 
partially vacate and remand the Board's September 2005 
decision on the basis that the Board did not fully satisfy 
its duties to notify and assist the veteran in this case, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Pursuant to the actions requested in the Court 
Order, the hearing loss and the secondary service connection 
issues were remanded to the Board for development and 
readjudication consistent with the directives contained 
therein.

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case was advanced on the Board's docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In September 2007, the Board remanded the case to obtain 
additional development and to ensure due process compliance.  
The case has been returned for appellate review.


FINDINGS OF FACT

1.  Hearing loss was not manifest during the veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between the veteran's current 
hearing loss and service is not of record. 

2.  The veteran's bilateral ankle disorder, bilateral 
hammertoes or spurs of the feet were not caused or aggravated 
by his service-connected ingrown toenails of both great toes.

3.  The veteran's service-connected scar residuals of ingrown 
toenails of both feet are manifested by subjective complaints 
of pain, but do not cause any impairment of function; a 
moderately severe foot injury is not shown.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The veteran does not have a bilateral ankle disorder, 
hammertoes or spurs of the feet that is proximately due to, 
aggravated by, or the result of his service-connected scar 
residuals of ingrown toenails.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

3.  The criteria for a rating in excess of 10 percent rating 
for the service-connected scar residuals of ingrown toenails 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code (DC) 7804 
(as in effect both prior to, and on and after, August 30, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Hearing loss

The veteran is seeking service connection for hearing loss.  
He asserts that his hearing disability developed as a result 
of artillery noise exposure while on active duty.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that it is causally related to service.  Hensley v. 
Brown, supra, at 160.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's claimed hearing loss was incurred as a result of 
claimed noise exposure in service.

A review of the veteran's service treatment records (STRs) 
shows he was treated for earaches, left ear drainage, and 
externa otitis from June 1953 to November 1953.  At 
separation in May 1954 hearing acuity measured by whispered 
voice was 15/15 and spoken voice was 15/15, indicative of 
normal hearing.  There were no documented complaints of 
hearing loss and audiology tests for recordation on an 
audiogram were not conducted at any time.  

There are essentially no pertinent clinical records 
associated with the claims file until a September 1970 
private medical report which shows the veteran was considered 
to have a 50 percent loss in the right ear and 60 percent 
loss in the left ear due to combined conduction and sensory 
loss.  The veteran gave a history of exposure to loud noises 
while serving as a gunnery captain with post-service exposure 
from working in a noisy environment.  The examiner could not 
determine how much of the veteran's hearing loss was due to 
noise in the service and how much due to post-service noise.  

Despite this report, other VA audiological testing conducted 
from December 1969 to November 1986 reflect hearing 
sensitivity that was within normal limits.  That is, the 
results of these audiometric examinations fail to show 
hearing loss as defined by VA regulation.  The measurements 
of the veteran's hearing acuity do not satisfy any of the 
three alternate bases for establishing hearing loss 
disability under 38 C.F.R. § 3.385.  The findings do not show 
a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore the veteran did not have a 
hearing loss disability for which service connection could be 
awarded for VA purposes, notwithstanding that he may have had 
noticeable loss of hearing acuity.  

It was not until an employment audiology test dated in 
January 1990 that the veteran was found to have abnormal 
hearing for conversation in the left ear and high pitch 
hearing loss in the right ear.  He was advised to prevent 
further hearing loss by wearing ear protection properly and 
regularly.  On audiological evaluation pure tone thresholds 
for the right ear were 20, 25, 20, 30 and 35 decibels at 500, 
1000, 2000, 3,000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 30, 35, 40, 50 and 40 
decibels.  

Although, it is clear that the veteran has current bilateral 
hearing loss, the problem is that the STRs do not refer to 
any loss of hearing, or other indications of the onset of a 
disability, and the other available medical reports are dated 
many years after the veteran's service ended.  Therefore, the 
question that must be answered in this case is whether the 
hearing loss the veteran has now is the result of the noise 
trauma he underwent in the 1950s.  

In March 2002, the veteran was referred for VA examination 
for the specific purpose of obtaining an opinion as to 
whether or not any current hearing loss could be related to 
service.  On the audiological evaluation pure tone thresholds 
for the right ear were 20, 35, 35, 40 and 40 decibels at 500, 
1000, 2000, 3,000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 25, 30, 30 , 35 and 35 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 in the left 
ear.  These findings were consistent with sloping 
sensorineural hearing loss from normal range to moderate in 
the right ear with moderately severe loss in the left.    

The veteran reported decreased hearing with constant tinnitus 
since 1952.  He stated that the onset of his hearing loss was 
due to an ear infection with left side drainage while on 
active duty.  He did not use ear protection during service 
when he was exposed to gunfire.  The veteran also reported a 
39-year employment history as a steel worker and during that 
time used earplugs and earmuffs.  He noted no prior family 
history of hearing loss or prior history of ear infections or 
exposure to ototoxic medications prior to service.  

The examiner noted that review of the veteran's claims file 
did not reflect any hearing loss until 1982, 1983 and 1986.  
All audiograms since 1986 showed gradual progression of 
hearing loss of 20 years with no middle or external ear 
component, which the examiner opined was "all more likely 
due to presbycusis" (a progressive, bilaterally symmetric 
perceptive hearing loss occurring with age).  This opinion 
was based upon review of the veteran's claims folder, 
including STRs.  In rendering his opinion, the VA physician 
took into consideration the veteran's history of noise 
exposure during service as well as post-service noise 
exposure to support his conclusion.  The examination report 
provides an opinion, consistent with the veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  

The opinion rendered in the March 2002 VA audiology report 
was corroborated later by a VA examiner in April 2004.  Based 
on a review of the veteran's claims file, the examiner 
reported that the veteran had normal hearing tests in the 
1970s and that, by the 1980s, his mild high frequency hearing 
loss was due to age.  

In short, greater probative weight is placed on (1) the 
veteran's STRs, which are entirely negative for complaints, 
findings or treatment for hearing loss; (2) the post-service 
medical reports which are silent for any complaints or 
treatment for many years after the veteran's separation from 
service; and (3) the 2002 and 2004 VA medical opinions which 
were based on a review of the veteran's claims file.  Owens 
v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

To the extent that the veteran is claiming service connection 
on a secondary basis, the Board finds that the medical 
evidence fails to indicate that a service-connected 
disability played a significant role in the development or 
worsening of his hearing loss.  As previously discussed, the 
veteran's hearing loss is attributable to age, thus the Board 
finds that there is no medical basis for holding that hearing 
loss and any service-connected disability, i.e., otitis 
media, are related.  This also refutes any grant of service 
connection on the basis of the judicial precedent in Allen, 
which would be permitted if any service-connected disability 
were causing aggravation of a non service-connected 
disability, a relationship which must be shown by 
professional evidence.

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Bilateral ankle disorder, bilateral hammertoes, and bilateral 
spurs of the feet, claimed as secondary to service-connected 
ingrown toenails of both great toes

Service connection for ingrown toenails of both great toes, 
rated as 10 percent disabling, is in effect.  The veteran now 
contends that he has developed bilateral ankle discomfort, 
hammertoes, and painful spurs in the feet secondary to this 
service-connected disability.  He does not otherwise contend 
that his ankle and foot disorders began in service, or are 
directly related to his active service, nor is this shown by 
the record to be the case, thus limiting his argument to 
principles of secondary service connection.  Accordingly, the 
Board will analyze the veteran's claim on that basis.  

Of record are several medical opinions from the veteran's 
private podiatrist dated between 1983 and 2001 which show the 
veteran was treated for chronic, recurrent, incurvated nail 
borders on both great toes and later received monthly care 
for pain relief from hypertrophic scar tissue related to the 
surgery.  These records also include X-ray evidence of 
calcaneal heel spurs and spurring at the distal phalanx of 
both great toes at the site of previous nail surgery.  By 
1989, the veteran developed increased pain under the second 
metatarsal of the left foot consistent with bunion deformity 
causing hammertoe of the second toe.  The examiner noted that 
discomfort of the great toes while ambulating would cause a 
change in the veteran's gait pattern, which could cause 
plantar fasciitis and formation of calcaneal spurs.  

On VA examination in March 2002, the veteran complained of 
difficulty ambulating on his heels due to his service-
connected ingrown toenail disability.  It was noted that the 
veteran developed bilateral foot and ankle discomfort and a 
hammertoe condition.  He had not sought medical treatment for 
these claimed conditions, but reported limited activity due 
to pain.  He also reported use of padding and orthotics in 
his shoes to alleviate pain.

After examining the veteran, the VA examiner agreed that the 
veteran's altered, stiff heel gait was related to his 
bilateral great toe surgery for service-connected ingrown 
toenails.  However, this opinion contains some internal 
inconsistencies, as the examiner essentially opined that it 
was as likely as not that this would lead to "all the severe 
arthritis" as well as hammertoe deformity, bunion deformity, 
and great toe sesamoid arthritis on the one hand while noting 
that this was difficult to determine on the other hand.  The 
examiner also opined that it was as likely as not that the 
veteran's ankle arthritis was related to his great toe 
infection.

In a letter dated in August 2002, the veteran's private 
treating podiatrist noted the veteran's development of 
increased pain, hammertoe deformity and walking difficulty 
due to his painful ingrown toenail scars.  He indicated that 
the veteran's "current problems [might] be related to the 
scarring and the pain in his toes," but added that he 
"[could] not provide any direct proof that these conditions 
[were] related."  The podiatrist noted that the biomechanics 
of foot function was such that any alteration in a person's 
gait might lead to further problems.  

The Board notes that, in September 2002, an addendum VA 
opinion was obtained in order to address the inadequate 
rationale in the March 2002 opinion.  That VA examiner opined 
that it was not as likely that the veteran's ingrown toenail 
disability caused the claimed bilateral ankle, heel spur, and 
bunion conditions.  He explained that bunion deformities 
developed over a long period of time and were not usually 
associated with infected, ingrown toenails.  Rather, the 
veteran's use of inappropriate shoes or intercurrent injuries 
to the feet had caused his deformities.

During VA examination in July 2004, the examiner opined that 
it was not at least as likely (less that 50 percent chance) 
that the veteran's current complaints of foot and ankle pain 
were related to his previous big toe surgery, considering the 
surgery was relatively minor.  The examiner further noted 
that it was also unlikely, almost not likely at all, that the 
current hammertoe and bunion conditions of the veteran's big 
toes were related to the ingrown toenail surgery.

The veteran underwent further VA examination in January 2008, 
pursuant to a September 2007 Board remand to determine the 
nature and extent of any ankle and foot disabilities, and to 
obtain an opinion as to whether or not they could be related 
to the veteran's ingrown toenails residuals.  The examiner 
reviewed the veteran's claims file in its entirety, took a 
detailed history of symptoms, and reviewed the veteran's 
medical history, VA and medical evaluations since the 1951 
surgery, particularly the opinions from the veteran's private 
podiatrist.  He noted that the veteran's complaints were 
largely nonspecific with the exception of diffuse complaints 
of foot and ankle pain.  Radiographic studies confirmed mild 
hallux valgus on the right.  There was no evidence of 
tibiotalar arthritis and no evidence of midfoot of hindfoot 
arthritis or deformity.  There was no great hammer, mallet or 
clawtoe deformity noted and the other toes appeared largely 
normal.  There was no evidence of plantar fasciitis.  There 
was no radiographic or physical exam findings of ankle or 
tibiotalar dysfunction.  

The examiner referred to the 2002 opinion from the private 
podiatrist regarding the veteran's altered gait, noting that 
the statement regarding the relationship between the 
veteran's claimed foot/ ankle disorders and his service-
connected ingrown toenails was not definitive.  The examiner 
explained that it was well known in orthopedic literature 
there was no connection between heel spurs, which are in the 
body of the flexor digitory brevis and plantar fasciitis.  He 
concluded that there was no aggravation of the veteran's 
bunion or lesser toe deformities secondary to his previous 
toenail partial plate removal and resultant scar and 
certainly no aggravation of these conditions.  His opinion 
was based not only on common orthopedic knowledge, review of 
the claims file and physical examination, but also his review 
of the notes from the veteran's own treating podiatrist.  

In this case, there is some disagreement among the examining 
physicians as to whether the veteran's ankle arthritis, 
hammertoes and heel spurs are related to the service-
connected ingrown toenails.  The Board has considered the 
medical opinions from the veteran's private podiatrist as 
well as the opinion of the 2002 VA examiner, all of which 
suggest the possibility that the veteran's ankle arthritis, 
hammertoes, and heel spurs are related to the ingrown 
toenails.  However, the VA examination reports dated 
September 2002, July 2004, and January 2008, contradict this 
positive evidence.  Therefore, these opinions must thus be 
assessed by the Board to determine their relative probative 
value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 
January 2008 VA examination is the most persuasive, as it was 
clearly based on a review of the claims folder, included 
detailed reasons and bases for the opinion offered and 
compared the differing medical opinions before concurring 
with those examinations that determined that the veteran's 
ankle arthritis, hammertoes and heel spurs were not related 
to the service-connected ingrown toenails.  In rendering the 
opinion, the VA physician referred to specific medical 
history to support his conclusion.  

In contrast, the opinion offered by the private podiatrist is 
of limited probative value, because although supported by a 
rationale in that the podiatrist implicated an altered gait 
(due to chronic pain from the surgical scars) as either 
causing or exacerbating the veteran's ankle, hammertoe and 
heel spurs disorders, the opinion is considerably weakened by 
the fact that there is no indication he reviewed any other 
relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Moreover, the podiatrist's most recent opinion 
in March 2002 is limited because it is couched in speculative 
terms.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

After weighing all the evidence, the Board finds great 
probative value in the 2008 VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the 2008 VA examination to be of greater 
probative value than the private medical opinion.  The 
private medical opinions, while not discounted entirely, are 
entitled to less weight.  

Thus, the Board finds that there is no medical basis for 
holding that foot and/or ankle disorders and any service-
connected disability are related.  This also refutes any 
grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be 
shown by professional evidence.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Currently, the veteran's ingrown toenails residuals of both 
feet are rated as 10 percent disabling under DC 7804 for 
tender and painful scars.  38 C.F.R. § 4.118.  The veteran's 
10 percent rating is the maximum schedular rating available 
under DC 7804, accordingly, he cannot obtain an increased 
rating under this diagnostic code.

The Board notes that, effective August 30, 2002, new 
regulations were promulgated pertaining to the ratings for 
scars.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Under the revised criteria for DC 7804, superficial scars, 
painful on examination, still warrant only a maximum 10 
percent disability rating.  38 C.F.R. § 4.118, (2007).  
Therefore, in order to consider the veteran for an increased 
rating, other diagnostic codes must be considered.

However, there are no pertinent medical records which 
indicate that the veteran's scars are located on the head, 
face or neck, or are the result of burns.  There is no 
evidence of deep scars or scars that cause limited motion or 
scars covering an area of 12 square inches or cause 
limitation of function.  Thus, diagnostic codes for rating 
these manifestations are not for application.  See 38 C.F.R. 
§ 4.118 DC 7800, 7801, 7805 (2002 and 2007).  Consideration 
of the criteria under either the new or old DCs 7802 and 7803 
is not warranted, as the highest evaluation allowed under 
these diagnostic criteria is 10 percent evaluation.  See 38 
C.F.R. § 4.118 (2002 and 2007).

Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is DC 5284 for 
foot injuries.  Under this diagnostic code, a 10 percent 
evaluation is warranted for a moderate foot injury, a 20 
percent evaluation is assigned for moderately severe foot 
injury, and a 30 percent evaluation is assigned for severe 
foot injury.  See 38 C.F.R. § 4.71, DC 5284 (2007).  

Applying the criteria of DC 5284 to the veteran's symptoms, 
the Board refers to a January 2002 VA examination report.  At 
that time the veteran was able to ambulate without distress 
or use of assistive devices.  His gait was altered in that he 
did not roll forward on his toes at the end of normal gait.  
Examination revealed the hair growth was intact, distal 
pulses were intact and no edema.  The toes were downgoing and 
he could demonstrate heel-to-shin maneuver for coordination 
testing.  Microfilament testing was intact bilaterally.  He 
had padding over the second digit secondary to hammertoe 
formation and there was some loss of longitudinal arches.  
The right toenail was slightly malformed, but the left 
toenail was normal.  Neither toenail was mycotic or 
hyperkeratotic.  The veteran had pain with palpation of the 
nails and nail beds.  There was symmetrical ability to push 
down and pull back on the toes.  He was unable to rise up on 
the toes and had some difficulty rocking back on heels.  
There were no active ingrown nails or paronychia.  

On VA examination in January 2008, the veteran's primary 
complaint was persistent scar irritation as well as recurrent 
symptomatic ingrown toenails.  He denied any recent 
infections.  He had a shuffling-type gait and walked with a 
cane primarily due to balance problems and not foot or ankle 
pain.  On examination the veteran feet were noted to be very 
well taken care of.  His great toenails appeared entirely 
benign.  There was some scarring of the most medial 
eponychial fold, but this was also very benign in appearance.  
There was no evidence of ingrowth, infection, swelling or 
tenderness.  The remaining nail plate appeared healthy and 
viable.  

There was no inflammation of any joints and no tenderness to 
the midfoot.  The ankle was without effusion and the veteran 
was able to do a single and double heel rise without 
difficulty.  He was unable to toe walk or heel walk due to 
imbalance problems.  Sensation was intact and there were no 
hypertrophic changes or hair loss.  Reflexes were 1+ 
bilaterally.  There was no pes planus or pes cavus deformity.  
Radiographic studies confirmed mild hallux valgus on the 
right and mild arthritic changes at the first 
metatarsalphalangeal joint, otherwise the foot was largely 
unremarkable.  

In this case, findings, such as those described during the 
2002 and 2008 VA examinations do not amount to disability 
that warrants a characterization of moderately severe, as 
that term is used in DC 5284.  Here the record contains 
evidence of minimal symptomatology associated with ingrown 
toenails compared with a diagnostic code that requires 
moderately severe symptomatology in order to assign a higher 
evaluation.  

The term "moderately severe" is not specifically defined by 
the regulation, but a review of other rating criteria 
relating to disabilities closely associated with the same 
anatomical area suggests that this term contemplates 
disability somewhat greater than that experienced by the 
veteran.  For example, a 20 percent rating may also be 
assigned in cases where the veteran has claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, 
DC 5278.  The veteran's disability, which primarily has been 
shown to cause pain does not rise to such levels.  Despite 
his complaints and symptoms, the veteran has remained fully 
ambulatory and functional.  While the Board considers his 
reports of chronic pain very credible, indeed even 
objectively confirmed on VA examination, this complaint alone 
does not raise the severity of his disability to the more 
than moderate level.  That is to say, he does not have 
sufficient impairment to conclude his disability is 
moderately severe or severe. 

Despite evidence of degenerative changes, a higher evaluation 
is not warranted as there is involvement of only a single 
minor joint.  The veteran has mild arthritic changes at the 
first metatarsalphalangeal joint with no X-ray evidence of 
degenerative joint disease in any other joints.  There must 
be involvement 2 or more minor groups for a 20 percent 
evaluation.  38 C.F.R. §§ 4.45(f), 4.71a, DC 5003 (2007).  

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In light of his subjective complaints and any 
associated functional limitations, the Board finds that the 
surgical residuals of ingrown toenails of both feet are 
appropriately compensated by the current rating assigned on 
the basis of functional loss due to pain with application of 
38 C.F.R. §§ 4.40, 4.45, and is in accordance with a level of 
impairment contemplated by the current criteria.  

Higher ratings may also be assigned to several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux valgus (DC 5280) and hammertoe (DC 5282).  38 C.F.R. 
§ 4.71a (2007).  However, the medical evidence does not show 
that any of these conditions have been shown to be a 
manifestation of the service-connected ingrown toenail 
residuals.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
ingrown toenails residuals have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In letters dated in September 2001, November 2001, January 
2002 and February 2002 the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  These letters pre-dated 
the RO's rating decisions in February 2002, April 2002 and 
October 2002.  See also VCAA letters dated in dated in 
February 2004, June 2004, July 2005, March 2006, and 
September 2007.

These letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  The most recent VCAA notice letters 
dated in March 2006 and September 2007, were followed by 
readjudication of the claim in the February 2008 SSOC, which 
contains a list of the evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's ingrown toenail disability, and an explanation for 
the decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders supra.  

Also, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such matters are moot.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service treatment records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to assist 
under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Service connection for hearing loss is denied.

Service connection for bilateral ankle disorder, bilateral 
hammertoes, and bilateral spurs of the feet, claimed as 
secondary to the service-connected ingrown toenails of both 
great toes, is denied.

A rating in excess of 10 percent for residuals of ingrown 
toenails of both great toes is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


